Exhibit CERTIFICATION PURSUANT TO18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION SARBANES-OXLEY ACT OF 2002 In connection with the Quarterly Report of Sound Worldwide Holdings, Inc., a Delaware corporation (the “Company”), on Form 10-QSB for the quarter ended December 31, 2008, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Roger Kwok Wing Fan, President, Chief Executive Officer and Chairman of the Board of Directors, certify, pursuant to 18 U.S.C.
